 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Ray Lynam,                                 No. CV-15-00488-TUC-DCB
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          On March 12, 2019, this Court entered Judgment against Plaintiff and adopted the
16   Report and Recommendation of the Magistrate Judge that the habeas Petition be dismissed
17   as untimely. The Petitioner failed to file it within the Anti-terrorism and Effective Death
18   Penalty Act of 1996 one-year statute of limitation period.
19          On March 28, 2019, Petitioner filed a Motion for Reconsideration. He asks the
20   Court to excuse the untimeliness of his Petition because, as a prisoner, he had extremely
21   limited access to legal materials, including the rules governing that access. When it denied
22   the Petition, the Court considered his similar assertions that delay between his state
23   petitions for post-conviction relief were due to time spent researching his claims and the
24   state rules of procedure. Now as it did then, the Court finds that Petitioner’s excuse for his
25   untimely habeas Petition are not the type of extraordinary circumstances beyond his control
26   that would warrant equitable tolling of the limitations period.
27          Motions to reconsider are appropriate only in rare circumstances, such as where
28   the Court has patently misunderstood a party, or has made a decision outside the adversarial
 1   issues presented to the court by the parties, or has made an error not of reasoning but of
 2   apprehension. A further basis for a motion to reconsider would be a controlling or
 3   significant change in the law or facts since the submission of the issue to the court. Such
 4   problems rarely arise and the motion to reconsider should be equally rare. Above the Belt,
 5   Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983); see also, Sullivan
 6   v. Faras-RLS Group, Ltd., 795 F. Supp. 305, 308-09 (D. Ariz. 1992).
 7          The purpose of a motion for reconsideration is to correct manifest errors of law or
 8   fact or to present newly discovered evidence. School Dist. No. 1J, Multnomah County,
 9   Oregon v. AcandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). A motion for reconsideration
10   should not be used to ask a court "to rethink what the court had already thought through--
11   rightly or wrongly". Above the Belt, Inc., 99 F.R.D. at 101; See Refrigeration Sales Co. v.
12   Mitchell-Jackson, Inc., 605 F. Supp. 6, 7 (N.D. Ill. 1983). Arguments that a court was in
13   error on the issues it considered should be directed to the court of appeals. Id. at 7.
14          The facts and circumstances surrounding the Petition have not changed since this
15   Court's Order concerning these matters; there are no new facts which were discovered since
16   the Court’s disposition of the motion for summary judgment. There is no manifest error
17   of law.
18          Accordingly,
19          IT IS ORDERED that Petitioner’s Motion for Reconsideration (Doc. 21) is
20   DENIED.
21          Dated this 19th day of April, 2019.
22
23
24
25
26
27
28


                                                  -2-
